Turley, J.
delivered the opinion of the court.
This is an attempt, by a bill in Chancery, to enforce specifically a promise, made at the time a bill single was executed, *354payable one day after date, that the payment should not be enforced till a posterior period.
There is no pretence, that this promise formed a part of the contract, which was intended to be reduced to writing, and was not by accident or mistake, or the fraud or misconduct of the opposite party. It was only inducement held out to procure the contract, to make the most of it; even that is left doubtful by the proof; but take it in the strongest view, there is no principle upon which it can be incorporated into the written contract by parol proof.
Let the judgment be affirmed.